Citation Nr: 0501134	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-26 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUES

Whether the November 29, 1985 Board of Veterans' Appeals 
(Board) decision that denied entitlement to service 
connection for hearing loss should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).



REPRESENTATION

Moving Party represented by:  Roger W. Rutherford, Attorney



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The moving party is a veteran who served on active duty from 
December 1945 to May 1947.

This matter is currently before the Board on Motion by the 
veteran's attorney for revision or reversal, on the grounds 
of CUE, of a November 1985 decision of the Board.  That 
decision denied the veteran's claims of entitlement to 
service connection for anxiety neurosis with depression; 
arthritis of the cervical and thoracic spine; sensorineural 
hearing loss; as well as denied entitlement to a TDIU.  The 
claims were on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Motion currently before the Board addresses several 
matters that were not considered in the 1985 Board decision.  
Arguments have been advanced on issues characterized as 
"residuals of plastic surgery;" "both hands;" and, 
"earlier effective onset date for unemployability."  
Arguments concern allegations that earlier claims were filed 
and ignored.  As noted, none of these matters were addressed 
in the Board's decision, as discussed below, there is no 
basis for Board review currently on the basis of error.  If 
claims for earlier effective dates for an award or if claims 
for error in RO rating decisions are desired, these claims 
should be raised specifically at the RO.


FINDINGS OF FACT

1.  In a November 29, 1985 decision, the Board denied 
entitlement to service connection for anxiety neurosis with 
depression; arthritis of the cervical and thoracic spine; 
sensorineural hearing loss; as well as denied entitlement to 
a TDIU.

2.  The moving party has failed to clearly and specifically 
set forth the alleged CUE, or errors of fact or law, in the 
November 1985 Board decision denying service connection for 
hearing loss, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.
CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the November 29, 1985, Board decision fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, to the extent any duty to assist 
requirement may exist with respect to motions for revision of 
Board decisions on the grounds of clear and unmistakable 
error, it is the Board's opinion that any necessary 
evidentiary development has been accomplished.  In Livesay v. 
Principi, 15 Vet. App. 165 (2001), (en banc) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the Veterans Claims Assistance Act of 2000, Pub. Law No. 106- 
475, 114 Stat. 2096 (now codified at 38 U.S.C.A. § 5103, 
5103A (West 2002)) was not applicable to motions alleging 
clear and unmistakable error in decisions of the Board.  A 
CUE decision is made based on the evidence on file at the 
time of the decision and the law as in effect at the time.

I.  Factual Background 

The evidence of record and considered at the time of the 
November 1985 Board decision is restated below.

Claimant was hospitalized in September 1946 for treatment of 
what was described as burns, thermal, second and third 
degree, of face, chest, back, and arms incurred when gasoline 
exploded.  He was hospitalized for approximately 10 days.  
Clinical notes show during hospitalization he complained of 
left ear pain. 

He was subsequently transferred to another hospital.  It was 
reported that, when dressings were removed, it could be seen 
that the entire thorax, neck and entire right arm were 
involved in second-degree burns.  There was a large area of 
full thickness burns on the right chest and on the right 
upper arm.  Skin grafts were applied to those areas.  The 
final diagnosis was burns, second and third degree, right 
chest, anterior and lateral, upper right arm and neck.  

In an application for compensation filed in May 1947, 
claimant reported a loss of hearing in his left ear.  

VA first examined claimant in October 1947.  A handwritten 
note on a report of the examination indicated claimant 
reported that his hearing was normal.  His response to 
ordinary conversation was reported as being:  "right 15 
feet; left 15 feet." The examiner reported that claimant's 
nervous system (including mentality) was normal.

When VA examined claimant again in November 1951, his only 
complaints were with respect to limitation of motion of his 
arm and subjective complaints concerning the scarred areas.  

VA received a copy of a report prepared by a private 
physician, G.B., M.D., dated in February 1961.  Dr. B. 
reported claimant complained of pain in the lower quadrants 
of his abdomen followed by chills and shaking, which began on 
February 13.  Claimant reported that he had episodes on and 
off over the past five to six years.  The impressions were 
irritable bowel syndrome; possible psycho physiological 
gastrointestinal reaction; and chronic anxiety tension state.

VA received a statement prepared by another private 
physician, P.D.N., M.D., dated in March 1979.  Dr. N. 
reported that claimant reported, "My nerves are shot, I'm 
exhausted, I'm tense around the clock."  Claimant had 
trouble concentrating, an irregular pattern of sleeping and a 
problem with his appetite.  He had been nervous and had 
difficulty since service.  Dr. N. opined that the condition 
was best described as being an agitated depression.  

The file contains additional statements prepared by Dr. N. up 
to July 1980.  An additional diagnosis was involutional 
melancholia.  Psychological evaluation the private clinic 
resulted in findings of inability to concentrate, limited 
attention span and concrete thinking.  

VA clinical records show treatment starting in April 1979.  A 
report on psychological evaluation in May 1979 shows claimant 
reported he had quit his job about one month prior because he 
felt nervous, had been making simple mistakes, and could not 
concentrate effectively.  He had worked at that position for 
eight years prior; his problems had begun and had 
progressively worsened.  He reported that he had always had 
"jittery" nerves and had had a suspected ulcer about 15 
years prior.  Finally, he reported he had never had 
psychiatric treatment until recently when he had been 
referred to the mental health clinic.  Depression, a higher 
cortical dysfunction and a mid life crisis were noted.  

VA examination was conducted in November 1980.  Examination 
of the ears was negative.  X-rays of the cervical spine 
showed an old compression fracture of C-7 and degenerative 
changes at C6, C7, and T1.  A neuropsychiatric examination 
resulted in a diagnosis of anxiety with depression.  Colored 
photographs of burn scars of the right upper torso were 
associated with the examination report.  

A private audiogram dated in August 1981 showed decibel 
levels of 35 or more at frequencies of 250 through 8,000 on 
the right; from 10 to 20 at frequencies of 250 through 2,000, 
and 60 at and above 3,000 on the left.

Claimant appeared at a personal hearing before the RO in 
October 1981.  A complete transcript of the hearing is 
associated with the file.  

At the hearing, claimant first reported problems with right 
arm because of disabilities residual to the burns he received 
in service.  His primary problem was difficulty in gripping 
with his right hand.  It would start "cramping" after 
holding something for a few minutes.  He was unable to lift 
much of any weight.  Sometimes he could not lift his arm up 
to shoulder level.  He was right handed but about all he 
could use his right arm for was to write.  Regarding the 
scars residual to burns, tight underwear would irritate his 
skin.  He also had problems in the winter in that the scars 
would become "chapped."  He could not expose the areas in 
summer because they would become blistered.  

Claimant reported that he had been "nervous" ever since he 
had been burned.  He had been irritable had had nightmares.  
He frequently had nightmares regarding flames, which caused 
his burns.  He felt "kind of useless" ever since he had 
received the burns.  He had finally gone to a physician about 
stomach problems and the physician indicated that his nerves 
were the cause of his problems.  

At the hearing, claimant reported that he had been bothered 
with aching pains in his joints through the years, probably 
starting after he had been burned.  This had become worse up 
until 1971, at which time he had undergone surgery on his 
spine.  He was told that he had degenerative disc disease.  

Also at the hearing, claimant reported that at the time he 
received his burn injuries, his entire head had been burned.  
His hair had been burned off.  Both ears and neck were 
burned.  He had been bandaged in a turban with just eyeholes.  
When the bandages were removed, his ears had looked like a 
piece of bacon.  He had had an infection in his ears at the 
time.  He had first had an audiometric examination 2 or 3 
years prior to the hearing.  

VA conducted a special examination regarding residuals of the 
burn injuries in November 1981.  Claimant reported he 
experienced decreased range of motion of his right arm in the 
he was unable to elevate it fully.  He had weakness of his 
arm and poor grip in his right hand.  He was unable to hold a 
pen in his right hand for more than short periods of time.  

The examiner noted scars on claimant's anterior thorax, on 
the anterior aspect of his right arm, and on the right side 
of his neck.  The areas of grafted skin, presumably in areas 
of third degree burns, measured about 8 inches on the 
anterior surface of the right arm, about 11 1/2 inches on the 
medial surface of the arm about 6 3/4 inches around the arm.  
An area of scarring on the anterior chest wall measured about 
11 3/4 inches across by 8 1/2 inches.  A scar on the neck 
extended for about 5 1/2 inches about the neck.  In addition to 
the severely burned areas, there was an area of lesser 
scarring on the left anterior thorax, about 3 1/2 inches in 
area.  

On physical examination of the right shoulder, there was 
flexion interiorly to about 100 degrees and abduction to 
about 105 degrees.  There was external rotation to 85 degrees 
and internal rotation to 80 degrees.  In the right elbow, 
there was 145 degrees of flexion and extension was to 0 
degrees.  There was a slight restriction due to the scar in 
range of motion in the neck.  Colored photographs of scarred 
areas were submitted.

An X-ray examination of the veteran's right shoulder and 
cervical spine was also performed.  It was reported that no 
abnormalities were found in the right shoulder.  Severe 
osteoarthritis was present in the cervical area.  

Special psychiatric, orthopedic, and audiologic examinations 
were given by VA in October 1983 at the request of the Board.  

The psychiatric examiner reported that he had reviewed the 
claims file.  He noted the veteran reported he had worked in 
a tax office until 1979 when he had to quit work because of 
nervousness and depression.  He had not been able to 
concentrate on his work; he was withdrawn from people and had 
trouble sleeping at night.  Claimant was described as tense, 
anxious, and depressed.  He was oriented in all spheres and 
there was no evidence of psychosis.  The examiner opined that 
the anxiety and depression were definitely related to his 
burn injury in service.  The psychiatrist stated that 
claimant remembered the accident vividly and subsequent 
treatment of his injuries.  The diagnosis was anxiety 
neurosis with depression, chronic.

A special orthopedic examination was performed regarding the 
cervical and thoracic spine.  The examiner noted that 
claimant had a previous laminectomy in the lumbar area but he 
was not examined for that disability.  It was noted that 
claimant received burns in the right hemithoracic area and in 
from of the neck along on the left side of the anterior 
chest.  Claimant did not complain of the contracture or 
pulling from the scar areas.  Examination of the neck 
revealed the neck was in the midline and balanced.  There was 
a mild swan neck deformity on standing.  There was no sign of 
inflammation and no abnormal webbing or scar contracture of 
the neck.  There was mild degree of thoracic kyphosis, which 
could have been normal considering claimant's age.  There was 
no imbalance or curvature of the spine.  The impressions were 
degenerative spondylosis of the cervical thoracic spine; mild 
scoliosis of the thoracic spine with no definite evidence of 
arthritis.  In an addendum, the examiner opined that there 
was no evidence to indicate that the degenerative change of 
the lower cervical spine was secondary to the service-
connected burn of the chest wall.  

Audiometric examination resulted in an impression that there 
was moderate high frequency impairment in the right ear and 
slight high frequency impairment in the left.  There was no 
opinion as to the etiology of the hearing impairment.  
Physical examination revealed normal canals and drums.  

In September 1984 a special Ear, Nose, and Throat evaluation 
was requested to include interpretation of an audiometric and 
tympanogram examination conducted in October 1983.  An 
opinion regarding the etiology of the defective hearing was 
also requested.  The examiner provided a diagnosis of 
sensorineural hearing loss of unknown etiology.  He commented 
that it could have been caused by noised trauma, ototoxic 
drugs, decreased vascular supply, or presbycusis.

At the hearing at the RO in January 1985, claimant reported 
primarily on his work history.  He had held several jobs 
prior to 1956 when be began work at an automobile garage.  He 
had worked in a parts department for about 15 years.  After 
surgery on his spine in 1971 he had to get a "lighter job" 
and began work for a Commissioner of Revenue in the county 
where he lived.  He worked there for about seven years and 
retired and 1979.  He had not worked since.  

At the hearing, he submitted statements prepared on his 
behalf by four lay witnesses.  These witnesses reported they 
had noticed claimant had a noticeable nervous condition and 
noticeable hearing problem when he was released from service.  
One of the witnesses reported that claimant had worked for 
him from 1956 to 1971.  Claimant had undergone surgery in 
November 1971.  At that time a combination of all of his 
disabilities prevented him from continuing that employment.  
Another witness reported that the veteran had worked for him 
from January 1972 to April 1979.  During that time, claimant 
had problems with his nerves, back, and hearing.  He was 
forced to retire due to those problems.  

At a hearing before the Board in September 1985, claimant 
described how his burn injury occurred.  Another soldier had 
been pouring fuel from a gasoline can into a carburetor on a 
truck when the fuel ignited.  The other soldier threw the can 
away to get rid of it and it struck claimant.  He had been 
rendered unconscious by shock, for several minutes.  He was 
18 1/2 years old at the time and thought it had been a great 
emotional shock that affected him since the incident.  He had 
difficulty with concentration and relating to people.  The 
scars had disrupted his life and had caused a great deal of 
embarrassment.  He had been preoccupied with his physical 
condition since he received the burns.  

Regarding arthritis, he thought he had had arthritis since 
the time he was burned.  He had had pain in his arms, 
shoulders, and knees.  He thought the surgery he had in 1971 
was because of arthritis in his back.  

After he experienced the burns in service, he developed an 
infection on his head and in his ear.  This had been treated 
in a special clinic for about two weeks shortly before he was 
separated from service.  He had noticed hearing loss while he 
was on convalescent leave, which continued to present.  

His last period of employment, from 1971 to 1979, involved 
light office work.  He had stopped working because of the 
effects of all of his disabilities.  He had to wear a back 
brace because of back pain and was not able to stand or sit 
for prolonged periods.  He left his previous job involving 
automobile parts supply because it required too much bending 
and stooping.  He also had problems dealing with customers.  

At the time of the November  1985 Board decision, service 
connection was in effect for the following; limitation of 
motion and weakness of the right arm and right handgrip, 
secondary to third degree burns, rated as 40 percent 
disabling; multiple healed scars, chest and right side of 
neck, following third degree burns, rated as 30 percent 
disabling.  

As noted, the Board decision of November 1985 denied the 
claims then on appeal.  By subsequent rating actions service 
connection was granted for PTSD and ultimately a 50 percent 
rating has been assigned.  As noted above, a total rating 
based on individual unemployability has been granted, 
effective May 1, 1987.

II.  Analysis

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400- 
1411 (2003).  Pursuant to 38 C.F.R. § 20.1404(a), the motion 
alleging clear and unmistakable error in a prior Board 
decision must be in writing, and must be signed by the moving 
party or that party's representative.  The motion must 
include the name of the veteran; the name of the moving party 
if other than the veteran; the applicable VA file number; and 
the date of the Board decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  38 C.F.R. § 20.1404(a) 
(2003).  

The motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy that 
requirement.  Motions which fail to comply with the 
regulatory requirements shall be dismissed without prejudice 
to refiling.  38 C.F.R. § 20.1404(b) (2003).  Motions which 
fail to comply with the requirements set forth in these 
paragraphs shall be dismissed without prejudice to refiling 
under this subpart.

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1406 (2003).

The Board's Rules of Practice including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  (1) General. 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made....

(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

The Court, in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.

Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. § 
5103(a) of the existence of evidence which might complete a 
claimant's application for benefits; and VA's duty to assist 
in the development of such claims.  38 C.F.R. § 20.1411 (c) 
and (d).

In March 1986, claimant submitted a motion for 
reconsideration of the November 1985 Board decision.  That 
motion was denied by the then Chairman of the Board.  The 
veteran, through his attorney, submitted a motion for 
revision of the November 1985 decision on the basis of CUE in 
July 2004.

The initial question before the Board, however, is whether 
the requirements for a motion for revision of a decision 
based on CUE have been met.

A review of the argument received from the veteran's 
representative asserting CUE in the November 29, 1985, Board 
decision does not reveal any specific allegations of error of 
fact or law in that Board decision.  

In this case, claimant's July 2004 motion only sets forth the 
fact that he believes he is entitled to service connection 
for residuals of plastic surgery, both hands, and entitlement 
to earlier effective date for the grant of TDIU based on the 
grounds of CUE under 38 U.S.C.A. § 7111.  The July 2004 
motion by claimant contains no allegations of a clear and 
unmistakable error of fact or law in the Board's November 
1985 decision.  In addition, the Board must note that the 
file does not contain a Board decision on the issues of 
entitlement to service connection for residuals of plastic of 
surgery, both hands, and entitlement to earlier effective 
date for the grant of TDIU.  Therefore, the veteran cannot 
file a motion alleging CUE in a prior Board decision when a 
prior Board decision on the issues of entitlement to service 
connection for residuals of plastic surgery, both hands, and 
entitlement to an earlier effective date for the grant of 
TDIU does not exist.

The claimant has made no allegations as to any specific error 
of fact or law in the Board's November 1985 decision denying 
entitlement to hearing loss.  He does list the issue decided 
by the Board in November 1985-entitlement to service 
connection for hearing loss.  But, he states that he claimed 
service connection for hearing in the left ear in May 1947 
and no rating was offered.  Claimant does not allege that the 
correct facts as they were known at that time were not before 
the Board, nor does he allege that the Board failed to 
properly apply statutory or regulatory provisions extent at 
that time.

In view of the fact that the veteran has failed to comply 
with Rule 1404(b), and that no other allegation of CUE is 
supported by the record as noted above, the Board has no 
alternative but to dismiss the claimant's motion for CUE.  
Claimant is thus free at any time to resubmit a CUE claim 
with respect to the November 1985 Board decision.

In summary, in the absence of the specific type of 
allegations required under 38 C.F.R. § 20.1404(b), the motion 
must be dismissed without prejudice as to refiling.  


ORDER

The motion for revision of the November 29, 1985, Board 
decision is dismissed without prejudice to refiling.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


